[Cite as McCoy v. Unknown, 2011-Ohio-1944.]

                                    Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




CHARLES MCCOY

       Plaintiff

       v.

UNKNOWN

       Defendant

       Case No. 2010-03142-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL


       {¶ 1} On February 22, 2010, plaintiff, Charles McCoy, filed a complaint against
defendants, April D. Martin, Cale Saric, and the Heath Police Department. On February
23, 2010, this court issued an entry dismissing these parties since they were not state
entities and accordingly, could not be sued in the Court of Claims. On April 30, 2010,
plaintiff filed an amended complaint naming the Heath City Police Department as
defendant. On May 14, 2010, this court issued an entry of dismissal since the Heath
City Police Department is not a state entity. On May 19, 2010, plaintiff filed a motion to
reopen his claim. On September 8, 2010, this court issued an entry requiring plaintiff to
file an amended form complaint asserting the reasons he believes the Attorney General
is responsible for the actions of the City of Heath Police Department and why their
actions resulted in damage to plaintiff. Plaintiff also needed to submit either the filing
fee or a poverty statement.
       {¶ 2} On September 22, 2010, plaintiff filed an amended complaint. Plaintiff
asserts the Attorney General’s Division of Certification and Standards Division is
responsible for the actions of the city police officers involved. The Certification and
Case No. 2010-03142-AD                   -2-                                    ENTRY

Standards Division ensures that all police training certification programs meet the
applicable minimum standards established by the Ohio Revised Code and Ohio
Administrative Code. Nothing in the statute or the Administrative Code provides a duty
upon the Attorney General to insure the proper conduct of the officers throughout the
state that receive this training. Plaintiff has cited no statute, rule, or case law which
supports this proposition. Accordingly, plaintiff’s case is DISMISSED. The court shall
absorb the court costs in this case.




                                         ________________________________
                                         DANIEL R. BORCHERT
                                         Deputy Clerk

Entry cc:

Charles McCoy, #488-128
P.O. Box 7010
Chillicothe, Ohio 45601

DRB/laa
Filed 1/28/111
Sent to S.C. reporter 4/15/11